    Case 4:18-cv-00559-ALM-CAN Document 35 Filed 09/10/21 Page 1 of 1 PageID #: 1038




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


      DUANE TAYLOR, #2110765                         §
                                                     §
      VS.                                            §              CIVIL ACTION NO. 4:18cv559
                                                     §      Consolidated with 4:18cv629, 4:18cv657,
      DIRECTOR, TDCJ-CID                             §                               and 4:18cv696

                                        ORDER OF DISMISSAL

             Civil Action No. 4:18cv559 was referred to United States Magistrate Judge Christine A.

      Nowak. The Report and Recommendation of the Magistrate Judge, which contains proposed

      findings of fact and recommendations for the disposition of such actions, has been presented for

      consideration. No objections were timely filed. The Court concludes that the findings and

      conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

      conclusions of the Court.
.            It is therefore ORDERED the petitions for writ of habeas corpus are DENIED and

      DISMISSED with prejudice. A certificate of appealability is DENIED.

             It is further ORDERED all motions by either party not previously ruled on are hereby

      DENIED.

            SIGNED this 10th day of September, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
